 Case 3:19-cv-20401-AET-DEA Document 1 Filed 11/17/19 Page 1 of 8 PageID: 1



COSTELLO & MAINS, LLC
By: Kevin M. Costello, Esquire
Attorney I.D. No. 024411991
18000 Horizon Way, Suite 800
Mount Laurel, NJ 08054
(856) 727-9700
Attorneys for Plaintiff

                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW JERSEY

                                               :
REBECCA CARDY,                                 :
                                               :
                      Plaintiff,               :
                                               :     CIVIL ACTION
vs.                                            :
                                               :
MARINER FINANCE LLC; and JOHN                  : DOCKET NO:
DOES 1-5 AND 6-10.                             :
                                               :
                      Defendants.              : COMPLAINT AND JURY DEMAND


       Plaintiff, Rebecca Cardy, residing in in the County of Burlington, New Jersey, by way of

Complaint against the defendants, says:

                                    Preliminary Statement

       This action is brought by plaintiff to remedy violations of the Fair Labor Standards Act,

as amended, 29 U.S.C. sec. 201, et. seq. (“FSLA”) and the New Jersey Wage and Hour Law

(“NJWHL”).

                                    Jurisdiction and Venue

       Jurisdiction of the Court is invoked pursuant to 29 U.S.C. sec 216(b), 28 U.S.C. sec 1331

and 28 U.S.C. sec 1332.

       Because plaintiff and defendants are residents of the District of New Jersey, venue is

proper within the District pursuant to 28 U.S.C. sec 1391.




                                                1
 Case 3:19-cv-20401-AET-DEA Document 1 Filed 11/17/19 Page 2 of 8 PageID: 2




                                      Identification of Parties

        1.      Plaintiff Rebecca Cardy resides in Willingboro, New Jersey, and at all pertinent

times herein, was employed by defendants.

        2.      Defendant Mariner Finance LLC (“Mariner”) is a corporation conducting

business in the State of New Jersey at 2465 South Broad Street, Unit F-6, Hamilton Township,

New Jersey 08610 and is an employer within the meaning of the FLSA and NJWHL.

        3.      Defendants John Does 1-5 and 6-10, currently unidentified, are individuals and/or

entities who, on the basis of their direct acts or on the basis of respondeat superior, are

answerable to the plaintiff for the acts set forth herein.

                                        General Allegations

        4.      Plaintiff began working as an Assistant Branch Manager for Defendant Mariner

on or around October 15, 2018.

        5.      Plaintiff’s rate of pay was $20.53 per hour.

        6.      Plaintiff was an hourly paid employee throughout the entirety of her employment.

        7.      Plaintiff consistently worked approximately 42 and a half hours per week.

        8.      Throughout Plaintiff’s employment, she was forced to work through her lunch

and was never provided any breaks.

        9.      Despite being unable to take any breaks, Plaintiff was told to write down 30

minutes of unpaid lunch on her timecard each day that she worked.

        10.     In response to this behavior, Branch Manager, Therese Barardo, exclaimed, “We

are a walking lawsuit.”




                                                   2
 Case 3:19-cv-20401-AET-DEA Document 1 Filed 11/17/19 Page 3 of 8 PageID: 3



       11.      Upon information and belief, this is a common practice throughout other Mariner

locations.

       12.      Due to Plaintiff’s frustrations with not being paid for of the hours she worked,

including overtime pay, Plaintiff left the position on or around March 27, 2019.

       13.      Defendants failed to pay overtime for hours worked by Plaintiff in excess of 40

per week.

       14.      Defendants failed to pay Plaintiff for hours worked, in violation of the New Jersey

Wage Payment Law.

       15.      Defendant Mariner refused to pay overtime to Plaintiff in an amount equal to one

and a half the regular hourly rate for all hours worked in excess of 40 per week.

       16.      As an hourly paid employee, Plaintiff cannot be deemed exempt from the

overtime requirements of the FSLA or NJWHL.

       17.      Defendant’s refusal to pay overtime mandates the imposition of liquidated

damages.

                                             COUNT I

                                         FSLA Violation

       18.      Plaintiff hereby repeats and realleges paragraphs 1 through 17, as though fully set

forth herein.

       19.      Plaintiff, during the course of her employment, regularly worked more than 40

hours in a work week.

       20.      Defendants failed to pay Plaintiff overtime compensation at one and one half

times the regularly hourly rate for hours worked in excess of 40 in a work week.

       21.      Defendants by the above acts, have violated 29 U.S.C sec 207.




                                                  3
 Case 3:19-cv-20401-AET-DEA Document 1 Filed 11/17/19 Page 4 of 8 PageID: 4



          22.    Plaintiff has suffered monetary damages as a result of Defendants’ acts.

          WHEREFORE, plaintiff respectfully requests that this Court enter a judgment:

                 a.     Declaring the acts and practices complained of herein are willful

violations within the meaning of 29 U.S.C. sec. 255(a);

                 b.     Enjoining and restraining permanently the violations alleged herein,

pursuant to 29 U.S.C sec 217;

                 c.     Directing Defendants’ to make Plaintiff whole for all unpaid overtime

wages due as a consequence of Defendants violation of the FSLA, together with interest thereon

from the date(s) such wages were due but unpaid;

                 d.     Directing Defendants to pay Plaintiff an additional amount of liquidated

damages as provided for in 29 U.S.C. sec 216(b);

                 e.     Awarding plaintiff the cost of this action together with reasonable

attorneys’ fees, as provided in 29 U.S.C. sec 216(b);

                 f.     Granting such other and further relief as this Court deems necessary and

proper.

                                             COUNT II

                                         NJWHL Violation

          23.    Plaintiff hereby repeats and realleges paragraphs 1 through 22, as though fully set

forth herein.

          24.    Plaintiff, during the course of her employment, regularly worked more than 40

hours in a work week.

          25.    Defendants failed to pay plaintiff overtime compensation for hours worked in

excess of 40 in a work week.




                                                  4
 Case 3:19-cv-20401-AET-DEA Document 1 Filed 11/17/19 Page 5 of 8 PageID: 5



       26.        Defendants, by the above acts have violated the New Jersey Wage and Hour Law.

       27.        Plaintiff has suffered monetary damages as a result of Defendants Acts.

       WHEREFORE, plaintiff respectfully requests that this Court enter a judgment;

                  a.     Declaring the acts and practices complained of herein are in violation of

the NJWHL;

                  b.     Directing Defendants to make Plaintiff whole for all unpaid overtime

wages due as a consequence of Defendants violation of the NJWHL, together with interest

thereon from the date(s) such wages were due but unpaid;

                  c.     Awarding Plaintiff the cost of this action together with reasonable

attorneys’ fees

                  d.     Granting other and further relief as this Court deems necessary and proper.

                                              COUNT III

                                     Request for Equitable Relief
       28.        Plaintiff hereby repeats and realleges paragraphs 1 through 27 as though fully set

forth herein.


       29.        Plaintiff requests the following equitable remedies and relief in this matter.


       30.        Plaintiff requests a declaration by this Court that the practices contested herein

violate New Jersey law as set forth herein.


       31.        Plaintiff requests that this Court order the defendants to cease and desist all

conduct inconsistent with the claims made herein going forward, both as to the specific plaintiff

and as to all other individuals similarly situated.




                                                      5
 Case 3:19-cv-20401-AET-DEA Document 1 Filed 11/17/19 Page 6 of 8 PageID: 6



       32.     To the extent that plaintiff was separated from employment and to the extent that

the separation is contested herein, plaintiff requests equitable reinstatement, with equitable back

pay and front pay.


       33.     Plaintiff requests, that in the event that equitable reinstatement and/or equitable

back pay and equitable front pay is ordered to the plaintiff, that all lost wages, benefits, fringe

benefits and other remuneration is also equitably restored to the plaintiff.


       34.     Plaintiff requests that the Court equitably order the defendants to pay costs and

attorneys’ fees along with statutory and required enhancements to said attorneys’ fees.


       35.     Plaintiff requests that the Court order the defendants to alter their files so as to

expunge any reference to which the Court finds violates the statutes implicated herein.


       36.     Plaintiff requests that the Court do such other equity as is reasonable, appropriate

and just.


       WHEREFORE, plaintiff demands judgment against the defendants jointly, severally and

in the alternative, together with compensatory damages, punitive damages, interest, cost of suit,

attorneys’ fees, enhanced attorneys’ fees, equitable back pay, equitable front pay, equitable

reinstatement, and any other relief the Court deems equitable and just.

                                               COSTELLO & MAINS, LLC



                                               By: /s/Kevin M. Costello_____
Dated: November 13, 2019                              Kevin M. Costello




                                                  6
 Case 3:19-cv-20401-AET-DEA Document 1 Filed 11/17/19 Page 7 of 8 PageID: 7



                            DEMAND TO PRESERVE EVIDENCE

        1.     All defendants are hereby directed and demanded to preserve all physical and

electronic information pertaining in any way to plaintiff’s employment, to plaintiff’s cause of

action and/or prayers for relief, to any defenses to same, and pertaining to any party, including,

but not limited to, electronic data storage, closed circuit TV footages, digital images, computer

images, cache memory, searchable data, emails, spread sheets, employment files, memos, text

messages and any and all online social or work related websites, entries on social networking

sites (including, but not limited to, Facebook, twitter, MySpace, etc.), and any other information

and/or data and/or things and/or documents which may be relevant to any claim or defense in this

litigation.

        2.     Failure to do so will result in separate claims for spoliation of evidence and/or for

appropriate adverse inferences.

                                              COSTELLO & MAINS, LLC


                                              By: /s/Kevin M. Costello_____
                                                     Kevin M. Costello



                                        JURY DEMAND

        Plaintiff hereby demands a trial by jury.

                                              COSTELLO & MAINS, LLC



                                              By: /s/Kevin M. Costello_____
                                                     Kevin M. Costello




                                                    7
 Case 3:19-cv-20401-AET-DEA Document 1 Filed 11/17/19 Page 8 of 8 PageID: 8



                                RULE 4:5-1 CERTIFICATION

       1.      I am licensed to practice law in New Jersey and am responsible for the captioned

               matter.

       2.      I am aware of no other matter currently filed or pending in any court in any

               jurisdiction which may affect the parties or matters described herein.

                                             COSTELLO & MAINS, LLC



                                             By: /s/Kevin M. Costello_____
                                                    Kevin M. Costello


                            DESIGNATION OF TRIAL COUNSEL

       Kevin M. Costello, Esquire, of the law firm of Costello & Mains, LLC, is hereby-

designated trial counsel.

                                             COSTELLO & MAINS, LLC



                                             By: /s/Kevin M. Costello_____
                                                    Kevin M. Costello




                                                8
